Citation Nr: 0508271	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  04-06 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an increased rating for asbestos-related 
pleural plaques, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The appellant had military service from November 1953 until 
November 1957.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a July 2003 
rating decision of the VA regional office in Togus, Maine 
that denied an evaluation in excess of 30 percent for 
asbestos-related pleural plaques.

The veteran was afforded a hearing before a decision review 
officer at the RO in April 2004; and by videoconference in 
November 2004, before the undersigned sitting at Washington, 
DC.  The transcripts are of record.  .

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The record reflects that the veteran last had a VA 
respiratory examination for compensation and pension purposes 
in May 2004.  At that time, the examiner indicated that 
pulmonary function studies were requested, and noted that the 
appellant would need service organization transportation for 
such.  

At the hearing in November 2004, the veteran and his 
representative reported that he had not had the pulmonary 
function studies performed.  He indicated his willingness to 
report for the testing, and his representative requested that 
the case be remanded for further development in this regard.  
The Board observes that since the veteran is contending that 
his disability has worsened, a comprehensive lung examination 
should be scheduled, to include pulmonary function tests.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for 
a VA pulmonary examination to determine 
the current severity of his service 
connected asbestos-related pleural 
plaques.  The claims folder should be 
made available to the examiner for 
review in conjunction with the 
examination.  All necessary tests, 
including pulmonary function studies, 
should be performed.  

The examiner should address the 
following:

(a) Provide Forced Expiratory Volume 
(FEV- 1), as a percentage of predicted 
value; (2) Ratio of Forced Expiratory 
Volume in one second to Forced Vital 
Capacity (FEV- 1/FVC), as a percentage 
of predicted value; (3) Diffusion 
Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method 
[DLCO(SB)], as a percentage of 
predicted value; and (4). Maximum 
oxygen consumption, in 
milliliters/kilogram/minute (with 
cardiac or respiratory limits).

(b) Does the veteran have cor pulmonale 
(right heart failure), right 
ventricular hypertrophy, pulmonary 
hypertension, episodes of acute 
respiratory failure, or require oxygen 
therapy?

3.  Thereafter, the AMC or RO should 
readjudicate the issue on appeal.  If 
the benefit remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of 
the case.  The case should then be 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



